          Case 1:17-cr-00630-ER Document 343 Filed 12/07/20 Page 1 of 2




                                                                    December 7, 2020

By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)

Dear Judge Ramos:

       Enclosed with this letter (and separately filed on ECF) are two opposition briefs in
response to the Government’s application for a $393 million preliminary order of forfeiture (the
“Proposed Order of Forfeiture”) and an unprecedented post-conviction restraining order (the
“Proposed Total Restraining Order”) seeking to bar Mr. Scott from using any assets – even those
untainted by the offense – for any purpose, including food, vital medical treatments, or his legal
defense. Because the Government’s requests raise different issues, Mr. Scott responds to each
separately.

         The Government’s application for a forfeiture order raises issues that go to the heart of
Mr. Scott’s post-trial motions, and should be considered in that context. Specifically, as argued
at Dkt. 218 at 28–29 and Dkt. 275 at 10–13, the wire fraud offense that serves as the sole
specified unlawful activity for the money laundering count does not apply extraterritorially and
requires that the charged scheme have a sufficient nexus to the United States. See, e.g., European
Community v. RJR Nabisco, Inc., 764 F.3d 129, 140–41 (2d Cir. 2014), rev’d and remanded on
other grounds, 136 S. Ct. 2090 (2016); Petroleos Mexicanos v. SK Eng’g & Constr. Co., 572 F.
App’x 60, 61 (2d Cir. 2014). Mr. Scott’s forfeiture opposition and accompanying declaration by
former IRS Criminal Investigation Special Agent and forensic expert David Gannaway further
demonstrate this lack of nexus. As detailed in the Gannaway Declaration, the evidence presented
at trial reflected only approximately $49,000 in payments from U.S. residents among the billions
the Government claims was raised by OneCoin globally. And even this $49,000 cannot be
traced into the Fenero Funds. The Government’s failure to prove anything beyond this de
minimis fundraising from U.S. residents requires a judgment of acquittal on the money
laundering count.

       Should the Court ultimately find it necessary to reach forfeiture itself – which Mr. Scott
submits it should not – the Proposed Order of Forfeiture should be rejected. Through it, the
Government improperly seeks to convert what is at most approximately $49,000 of proceeds
                                                1
          Case 1:17-cr-00630-ER Document 343 Filed 12/07/20 Page 2 of 2




representing the charged specified unlawful activity of domestic wire fraud into a $393 million
dollar judgment. The reality is that the Government never identified the source of deposits of the
vast majority of the approximately $393 million invested in the Fenero Funds. The
Government’s tracing analysis, or lack thereof, fails to show that most of this sum was from
OneCoin purchasers at all, much less that it was from victims of the charged U.S. wire fraud
scheme underlying the money laundering count.

        The restraining order briefing raises separate issues, and is addressed in a separate
opposition. The Government’s Proposed Total Restraining Order would immediately enjoin Mr.
Scott from accessing any funds whatsoever, even those concededly untainted, for any purpose.
This request is unsupported by any law or precedent and would leave Mr. Scott unable to pay for
urgently needed medical procedures. The defense offers instead a Modified Proposed
Restraining Order that would ensure Mr. Scott is barred from accessing any and all assets the
Government alleges are linked to the offense until this case is fully adjudicated. The Modified
Proposed Restraining Order would also address the Government’s continued refusal to permit
Mr. Scott to use funds at UBS from accounts the Government has never seized, restrained, or
alleged in its briefing are tainted to provide for his legal defense in this case. The Government’s
continued refusal to address this issue has and continues to jeopardize Mr. Scott’s Sixth
Amendment rights.




                                                             Respectfully Submitted,

                                                             /s Arlo Devlin-Brown
                                                             Arlo Devlin-Brown


                                                             David M. Garvin
                                                             200 South Biscayne Boulevard
                                                             Suite 3150
                                                             Miami, FL 33131
                                                             (305) 371-8101




                                                 2
